Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
This amendment is in addition to, and incorporates the previous amendments made in, the previous examiner’s amendment as stated in the Allowability Notice mailed 11/26/2021.
Authorization for this examiner’s amendment was given in an interview with Alexander Augst on 12/13/2021.
The application has been amended as follows: 
In claim 68, page 3, line 1: after “the nasal cannula of claim” ---60--- has been deleted and ---53--- has been inserted.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVANNAH GABRIEL whose telephone number is (571)272-6462. The examiner can normally be reached 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/S.G./             Examiner, Art Unit 3785                                                                                                                                                                                           
/BRADLEY H PHILIPS/             Primary Examiner, Art Unit 3799